Citation Nr: 0429515	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to service connection for a low back 
disorder, to include as secondary to the veteran's service-
connected right hip disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic tendonitis of sartorius of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1998 to April 
1999 and from March 2000 to April 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  This case has since been 
transferred to the Reno, Nevada VARO.

The issue of entitlement to a higher initial evaluation for a 
right hip disorder is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  There is x-ray evidence of degenerative changes of the 
lumbar spine within one year following the veteran's 
discharge from service.



CONCLUSION OF LAW

A low back disorder was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board, however, does not need to address 38 C.F.R. 
§ 3.310(a) further in this case because VA x-rays from 
November 2002, less than one year following the veteran's 
discharge from service, revealed "normal alignment of the 
lumbar spine with minimal evidence of degenerative change," 
as well as minimal sclerosis of the sacroiliac joints.  As 
indicated above, x-ray evidence of arthritis (degenerative 
joint changes) within one year following discharge from 
service provides a presumptive basis for service connection.  
Whether such degenerative changes are "minimal" or more 
extensive is not a matter for consideration in the initial 
determination of entitlement to service connection.  
Accordingly, service connection for a low back disorder is 
granted in view of 38 C.F.R. §§ 3.307 and 3.309.


ORDER

Entitlement to service connection for a low back disorder is 
granted.


REMAND

To date, the veteran has not appeared for a VA examination to 
address the severity and symptoms of her service-connected 
right hip disorder.  She failed to report for an examination 
scheduled in October 2002.  The Board, however, notes that 
this examination was scheduled prior to the grant of 
entitlement to service connection for this disorder, and the 
fact that service connection is now in effect increases the 
necessity for a rating examination.  Moreover, the veteran 
stated during her June 2004 VA Video Conference hearing that 
she was willing to report for an examination.  Accordingly, 
such an examination should be conducted prior to further 
Board action on this case.  

During her hearing, the veteran also reported current 
treatment for her right hip disorder at the Las Vegas, Nevada 
VA Medical Center (VAMC).  The most recent records of such 
treatment date from August 2003, and a further request for 
recent treatment records is necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The Las Vegas VAMC should be 
contacted and requested to provide all 
records of treatment of the veteran 
beginning in August 2003.  All records 
received from this facility must be added 
to the claims file.  If such records are 
unavailable, documentation to that effect 
must be added to the claims file.

2.  The veteran should also be afforded a 
VA orthopedic examination addressing the 
symptoms and severity of her service-
connected right hip disorder.  The 
examiner should review the veteran's 
claims file in conjunction with the 
examination.  The examiner should conduct 
range of motion testing of the right hip 
and comment on the presence and extent of 
any painful motion or functional loss due 
to pain.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

3.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claim of entitlement to a 
higher initial evaluation for chronic 
tendonitis of sartorius of the right hip 
should be readjudicated.  If the 
determination of this claim remains less 
than fully favorable to the veteran, she 
and her representative should be 
furnished with a Supplemental Statement 
of the Case and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


